Title: To Thomas Jefferson from Andrew Ellicott, 24 December 1802
From: Ellicott, Andrew
To: Jefferson, Thomas


          
            Sir
            Lancaster December 24th. 1802
          
          I beg leave to introduce to your acquaintance, and civilities, the bearer Mr. Levett Harriss:—he is a young Gentleman of talents, and education, and whose connexions are very respectable. He is well acquainted with merchantile transactions, and proposes settling in some commercial city in europe, where if a consulship should be vacant, I have no doubt but he would perform the duties of such an office with reputation to himself, and do credit to the appointment.
          I have the honour to be with great esteem, your sincere friend, and Hbl. Servt.
          
            Andw; Ellicott
          
        